Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 8, 2004, which, after a fact-finding determination that respondent-appellant father had neglected his children, inter alia, released six-year-old Ashante and three-year-old Terrel to his custody under the supervision of petitioner Administration for Children’s Services for a period of 12 months, and the infant Taquwan to respondent mother’s custody under a similar supervisory arrangement, unanimously affirmed, without costs.
The court’s finding was based on a preponderance of the evidence, as supported by the presentment agency and appellant’s own testimony, that appellant exposed these children to actual harm, or at least the imminent danger of harm (see Nicholson v Scoppetta, 3 NY3d 357 [2004]), by his failure to ensure that respondent mother successfully completed a court-ordered drug treatment program to attain sobriety (Matter of K. Children, 253 AD2d 764 [1998]). Appellant’s arguments that the agency did not advise him of the mother’s failure to complete the program, and that the agency allowed the children to continue residing with their mother, are unavailing in light of the duty the Family Court Act places on a parent to ensure his own children’s safety.
We have considered appellant’s remaining arguments and find them unavailing. Concur—Tom, J.P., Saxe, Marlow, Ellerin and Catterson, JJ.